DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Jeanne Jodoin on 11/10/2021.
The application has been amended as follows: 
91) The method of claim 89, wherein the chronic microbial infection is selected from the group consisting of: impetigo, bullous impetigo, and chronic recurrent erysipelas. 
104) Canceled 
105) Canceled

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is US 2014/0315820 (hereinafter “the ‘820 publication). ‘820 teaches a composition comprising botulinum toxin type A and a method of treating muscle spasticity (claim 1). In other embodiments, ‘820 teaches a method of treating a bacterial or fungal cutaneous infection in a subject in need thereof, comprising the step of administering a therapeutically effective amount of a composition comprising botulinum toxin to the subject, wherein the composition reduces bacterial or fungal growth [0179, 0180]. ‘820 further teaches an improved method of treating subjects suffering from Chalazion, hordeola and cutaneous infections, comprising the administration of botulinum toxin to reduce or prevent the secretion of meibum and sebum from meibomian and sebaceous glands, respectively [0176]. ‘820 therefore teaches treatment of cutaneous infections that are on or within the skin and not subcutaneous infections which are infections beneath or under the layers of the skin. As a result, with respect to subcutaneous infections, the claims are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 81, 83-84, 86-89, 91, and 93-96 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654